Name: Commission Regulation (EEC) No 577/80 of 29 February 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 80 Official Journal of the European Communities No L 64/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 577/80 of 29 February 1980 on the delivery of various consignments of butteroil as food aid Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 1488 /79 (7); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (*), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1768 /77 of 25 July 1977 laying down general rules for the supply of milk fats to certain developing countries and international organizations under the 1977 food-aid programme (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme (4), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (5 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in Annex I shall deliver butteroil as food aid on the special terms set out in the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 148 , 28 . 6 . 1968 , p . 13 .O OJ No L 204 , 28 . 7 . 1978 , p . 6 . C) OJ No L 192 , 30 . 7 . 1977 , p . 5 . ( 4 ) OJ No L 1 15 , 27 . 4 . 1978 , p . 6 . O OJ No L 119 , 15 . 5 . 1979, p . 5 . C) OJ No L 43 , 15 . 2 . 1977 , p . 1 . &lt; 7) OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 64/2 Official Journal of the European Communities 8 . 3 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 February 1980 . For the Commission Finn GUNDELACH Vice-President 8 . 3 . 80 Official Journal of the European Communities No L 64/ 3 ANNEX in Consignment A B C D E (EEC) No 1768/77 ( 1977 programme); (EEC) No 830/78 ( 1978 programme) (EEC) No 1769/77 (general reserve); (EEC) No 3031 /79 ; (EEC) No 831 /78 (general reserve) (EEC) No 3032/79 NGO See Annex II 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6. Origin of the butteroil (J) 7 . Special characteristics and / or packaging (3 ) 200 tonnes 1 10 tonnes 240 tonnes 220 tonnes 130 tonnes Luxembourg Belgian To manufacture from intervention butter In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note (s ) See note (') See note (7) See Annex II Delivery in April 1980 Delivery in March 1980 Community port operating a regular service with the recipient country 8 . Markings on the packaging 9. Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , Postbus 90727 , NL-2509 LS Den Haag (telex 34278 CEMEC NL; tel . 24 45 94) (*) (') Tender Mutual agreement 12 noon on 24 March 1980 No L 64/4 Official Journal of the European Communities 8 . 3 . 80 Consignment F G (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 Lesotho 50 tonnes 50 tonnes 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery Dutch To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community to Lesotho / For free distri ­ bution ' Loading as soon as possible and at the latest 31 March 1980 Delivered to 'Food Management Unit Border', Quthing Delivered to 'Food Management Unit Border', Qacha's Nek Food Management Unit , Cabinet Office , PO Box MS 527 , Maseru , Lesotho (10)1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement 8 . 3 . 80 Official journal of the European Communities No L 64/5 Consignment H I 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary 1 Syria WFP 3 . Country of destination I Syria 4 . Total quantity of the consignment 200 tonnes 229 tonnes 5 . Intervention agency responsible for delivery Belgian German 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (') In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publi ­ que arabe syrienne' 'Syria 2352 / Butteroil / Lattakia / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1980 Delivery in May 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country Community port operating a regular service with Lattakia 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 24 March 1980 No L 64/6 Official Journal of the European Communities 8 . 3 . 80 Consignment K L 1 . Application of Council Regu ­ lations : (a) legal /basis (EEC) No 939/79 ( 1979 programme) (EEC) No 830/78 (1978 programme) (b) affectation (EEC) No 940/79 (EEC) No 831 /78 (general reserve) 2 . Beneficiary 3 . Country of destination J Sri Lanka Caritas belgicaZaire 4 . Total quantity of the consignment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Sri Lanka / For free distribution' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distri ­ bution gratuite au ZaÃ ¯re / Caritas / vAction de SICC / 5216 / Matadi' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1980 Delivery as soon as possible and at the latest 31 March 1980 10 . Stage and place of delivery Port of unloading Colombo (deposited on the quay or on lighters) Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) Directorate of Social Services, 136 Vauxhall Street, Colombo 2, Sri Lanka CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , Postbus 90727, NL-2509 LS Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) ( ») (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 1 8 . 3 . 80 Official Journal of the European Communities No L 64/7 Consignment M N 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 830/78 ( 1978 programme) (b) affectation (EEC) No 831 /78 (general reserve) 2 . Beneficiary Caritas belgica 3 . Country of destination Zaire 4 . Total quantity of the consignment 75 tonnes 25 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J ) See note (") In 2.270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Caritas / Action de SICC au ZaÃ ¯re / 5215 / Ka ­ nanga via Matadi ' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distri ­ bution gratuite au ZaÃ ¯re / Caritas / Action de SICC / 5221 / Lubumbashi via Matadi ' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1980 1 0 . Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , Postbus 90727, NL-2509 LS Den Haag (telex 34278 CEMEC NL; tel . 24 45 94) (') (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 64/8 Official Journal of the European Communities 8 . 3 . 80 Consignment O P (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 ICRC Ethiopia 20 tonnes Licross Peru 100 tonnes 1 . Application of Council Regu ­ lations : ( a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2) 7. Special characteristics and / or packaging (') 8 . Markings on the packaging French To manufacture from intervention butter In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees A red cross 10 x 10 cm and , in letters at least 1 cm high, the following marking : 'ETH-15 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distri ­ bution / Assab' 'Buttero » / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n de la Lega de las sociedades de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita en Peru / Callao' Loading as soon as possible and at the latest 31 March 19809. Delivery period 10 . Stage and place of delivery Port of unloading Callao (deposited on the quay or on lighters) Port of unloading Assab (deposited on the quay or on lighters) Delegation of the International Committee of the Red Cross, c/o Ethiopian Red Cross Society, Ras Desta Damtew Avenue, Addis Ababa, Ethiopia ( ,2) 1 1 . Representative of the beneficiary responsible for reception (4) Cruz Roja peruana, Jiron Chancay 881 , Lima, Peru (") Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 8 . 3 . 80 No L 64/9Official Journal of the European Communities \ Consignment Q 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1768 /77 ( 1977 programme) (b) affectation (EEC) No 1769/77 (general reserve) 2 . Beneficiary &gt;  Somalia 3 . Country of destination J 4 . Total quantity of the consignment 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil (Ã ³) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( ») In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1980 10 . Stage and place of delivery Port of unloading Berbera (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (') Food Aid Department, c/o The Governor of the Regional Government, North West Region, Hargheisa (for the National Commission for Refugees) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 64/ 10 Official Journal of the European Communities 8 . 3 . 80 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal ofthe European Communities. (J) Other than those set out in Annex II to Regulation (EEC) No 303/77. ( 4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . (s ) As regards the part quantities for Ecuador, Uruguay, Chile , Peru and Bolivia, the successful tenderer shall send to the beneficiaries ' agents, on delivery, a certificate of origin made out in Spanish . (*) As regards the part quantities for Tanzania, Burundi , Kenya and Rwanda, the successful tenderer must deliver the product on pallets under a film of plastic. ( 7) As regards the part quantities for Mozambique , the successful tenderer shall send to the beneficiaries' agents , on delivery, a certificate of origin made out in Portuguese. As regards the part quantities for India and Nepal , the successful tenderer shall send to the beneficiaries' agents , on delivery, a certificate of quality made out in English . (*) The successful tenderer shall send to the beneficiaries' agents , on delivery, a health certificate, in respect of each part quantity, made out in the language indicated' by the beneficiaries . O The successful tenderer shall send to : * MM. M. H. Schutz BY, Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity. ( ,0) The successful tenderer shall send one original of the dispatch documents to : International Freight and Travel Service Lesotho , PO Box 294, Maseru 100 , Lesotho. (") In new bunged metal drums, coated inside with an alimentary varnish or having been subject to a procedure giving equivalent guarantees, of 190 or 200 kg (to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (") The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ICRC Delegation , PO Box 5701 , Addis Ababa, Ethiopia . 4 The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate , PO Box 5770, Addis Ababa, Ethiopia. (") The bill of lading must contain the following information : 'NOTIFY-ADDRESS : (a) Consignee ; (b) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 (telex 22555 LRCS CH).' The successful tenderer shall send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276 , CH-1211 Geneve 19 . 8 . 3 . 80 Official Journal of the European Communities No L 64/ 1 1 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II ANNEX II  BILAG II Designation dn lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij lot Parti QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale delta partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles ( en tonnes) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Parti.1l quantities ( in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning A 200 20 Catholic Relief Services Dominica Butteroil / Gift of the European Economic Community / For free distribution in Dominica Cathwell / 5185 / Port of Roseau 20 Catholic Relief Services Ecuador Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Ecuador Cathwell / 5186 / Guayaquil 60 Catholic Relief Services Uruguay » Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Uruguay Cathwell / 5191 / Montevideo loo Caritas germanica Chile Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Chile Caritas / 5432 / San Antonio B 110 100 Caritas neerlandica Peru Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Peru Caritas / 5343 / Callao 10 Association «Aide au tiers monde » Bolivie Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distri ­ buciÃ ³n gratuita en Bolivia AATM / 50710 / La Paz via Puerto Matarani C 240 30 Caritas neerlandica Tanzania Butteroil / Gift of the European Economic Community / For free distribution in Tanzania Caritas / 5344 / Dar es-Salaam 20 Catholic Relief Services Burundi Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Cathwell / 5184 / Bujumbura via Mombasa 20 Catholic Relief Services Kenya Butteroil / Gift of the European Economic Community / For free distribution in Kenya Cathwell / 5188 / Mombasa No L 64 / 12 8 . 3 . 80Official Journal of the European Communities Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot ( en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles (en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning 30 Caritas italiana Ethiopia Butteroil / Gift of the European Economic Community / For free distribution in Ethiopia Caritas / 5605 / Assab 20 World Council of Churches Tanzania Butteroil / Gift of the European Economic Community / For free distribution in Tanzania WCC / 5716 / Dar es-Salaam 20 Association «Aide au tiers monde » Rwanda Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Rwanda AATM / 50707 / Kigali via Mombasa 100 World Council of Churches Algerie Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite en AlgÃ ©rie WCC / 5717 / Algiers D 220 20 U-landshjÃ ¦lp fra Folk til Folk Mozambique Butteroil / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuÃ §Ã £o gratuita em Mozambique ULF /50201 / Beira 10 Association «Aide au tiers monde » Cameroun Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Cameroun AATM / 50708 / Douala 10 Catholic Relief Services Sri Lanka Butteroil / Gift of the European Economic Community / For free distribution in Sri Lanka Cathwell / 5193 / Colombo 80 SOS Villaggio del Fanciullo di Roma India Butteroil / Gift of the European Economic Community / For free distribution in India SOSV / 51006 / Bombay 20 SOS Villaggio del Fanciullo di Roma Nepal Butteroil / Gift of the European Economic Community / For free distribution in Nepal SOSV / 51007 / Kathmandu via Calcutta 30 Fondation belge Mother Theresa, ASBL India Butteroil / Gift of the European Economic Community / For free distribution in India FBMT / 51500 / Calcutta 8 . 3 . 80 Official Journal of the European Communities No L 64/13 Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij ( in ton) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles (en tonnes) Teilmengen (in Tonnen) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning ' 30 World Council of Churches India Butteroil / Gift of the European Economic Community under the Indo-German Agreement, 1968 / Not for sale or exchange / To the Food Corporation of India / For the Church's Auxiliary for Social Action, New Delhi / Diakonisches Werk WCC / 5718 / Calcutta 20 Catholic Relief Services Thailand Butteroil / Gift of the European Economic Community / For free distribution in Thai ­ land Cathwell / 5190 / Bangkok E 130 20 Catholic Relief Services Jordan Butteroil / Gift of the European Economic Community / For free distribution in Jordan Cathwell / 5192 / Aqaba 30 SociÃ ©tÃ © de Saint-Vincent-de- Paul Liban Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Liban SSVP / 50301 / Beyrouth 50 Catholic Relief Services SÃ ©nÃ ©gal Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Cathwell / 5189 / Dakar 20 BEDH, ASBL ZaÃ ¯re Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re BEDH / 51101 / Matadi 10 Association «Aide au tiers monde » SÃ ©nÃ ©gal Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal AATM / 50709 / Dakar